Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks filed on 05/03/2021.
Claims 1, 8 & 15 being independent.
Claims 7 and 14 cancelled.
Claims 1-6, 8-13, and 15-20 have been amended.
Claims 1-6, 8-13, and 15-20 are currently pending and have been examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner rescinds the 101 rejection since the amended claims are integrated into a practical application which imposes a meaningful limit on practicing the abstract idea. Further, the claims recite a technological solution to technical problems arising specifically in the realm of computer technologies. 
The instant application is directed towards methods, apparatuses, and devices for processing a service, including computer programs encoded on computer storage media are provided. One of the methods includes: receiving an application sent from a user terminal of a first user comprising a commitment; verifying a credit value of the first user; in response to the credit value reaching a predetermined credit value, accepting the application of the first user; and in response to the first user failing to fulfill the commitment, triggering a balance compensation process to cause the first user to send a balance resource to the second user by a deadline. More specifically, the applicant in claim 1 recites 
A computer-implemented method for sharing network data and prioritizing uplink and downlink bandwidths, comprising: 
receiving, by a computer device of a service platform,  a request from a user terminal of a first user, the request comprising a commitment that the first user sends will send no less than a predetermined amount of first a, and 0 < a < 1; 
verifying, by the computer device of the service platform, a credit value of the first user; 
in response to the credit value reaching a predetermined credit value, accepting, by the computer device of the service platform, the request of the first user and allocating bandwidths for the first user to downlink network data transfer with a higher priority than uplink network data transfer; 
receiving, by the computer device of the service platform, an authentication request comprising a first identifier of the first user from the second user; 
automatically calculating, by the computer device of the service platform, according to the first identifier, an actual amount of resources the first network data required for the first user to obtain the second network data at the first ratio a; 
in response to the first user sending the actual amount of the first network data to the second user for obtaining the second network data, verifying, by the computer device of the service platform, whether the first user fulfills the commitment; and 
in response to the first user failing to fulfill the commitment, triggering, by the computer device of the service platform, a balance compensation process to cause the first user to send a   balance network data to the second user at a second ratio b by a deadline, wherein the second ratio b is a ratio of an amount of the balance resources network data to the standard amount of resources the first network data is a second ratio b, and 0 < b < 1 - a. 
Howard W. Lutnick et al. (US 2016/0307245 A1) recites various embodiments directed to a system and method for matching providers (e.g., lenders) and receivers (e.g., borrowers or purchasers) of a good (e.g., a tangible product or loan funds). The provider may specify one or more parameters of a commitment to provide the good, such as quantity and delivery specifications. Before a receiver accepts the commitment, the provider may provide a portion of the total commitment (e.g., a margin amount of a loan or a percentage of a quantity of a tangible product). A one-time or continuing commitment fee may be paid to the lender for providing the loan commitment. The commitment fee may be based on the loan commitment amount and/or the margin amount. When a borrower accepts the terms of the loan commitment, the lender may fund the remaining balance of the loan principal amount. If the lender fails to fund the remaining balance, the lender may forfeit the margin amount.
In some embodiments, a margin amount may comprise a right to an amount of bandwidth, e.g., internet, cellular, or other bandwidth for data transfer. The margin amount may comprise a legal right to the bandwidth, e.g., provided by a holder of a licensee or owner of the bandwidth. For example, an amount of bandwidth owned or leased by AT&T (that covers a period of time, e.g., in the future) may be legally transferred to an escrow entity as part of a commitment by AT&T (or other provider) to provide a larger amount of bandwidth for the relevant period of time. If AT&T or the other provider defaults on one or more of its commitment obligations, all or a portion of the margin amount of bandwidth (e.g., the legal right to such bandwidth) may be surrendered to a server account, an escrow agent, and/or the relevant recipient. Accordingly, such legal rights may be held (and may be usable by) a party other than the original provider, such as AT&T.
Maura L. Griffen et al. (US 2010/0217706 A1) discloses methods, systems, and/or computer program products for bill payment management includes determining a periodic payment amount for a customer based on at least one bill of the customer. The periodic payments are periodically charged to the customer by an entity and the entity pays the bill(s) from an account.
Joseph Kazenas et al. (US 8,380,591 B1) discloses methods and systems for providing protection to an individual or party from penalties associated with late or missed payments of bills, invoices and other charges are described. The methods and systems can warn a user of possible penalties and take correction action to avoid incurring the penalty. In an example, a computerized method, and system for performing the method can include receiving data about a plurality of payments to be paid by at least one party, the data includes at least one penalty associated with at least one of the payments, ranking the payments based at least partially upon the penalty and determining an order for the payments to be paid. In an example, a computerized method, and system for performing the method can include receiving data about a plurality of bills for at least one user, determining at least one action to prevent incurring a penalty for at least one of the bills and allowing the user to select the action. In an example, a computerized method, and system for performing the method can include receiving data for a plurality of bills for at least one user, determining if at least one penalty event can occur and communicating the penalty event to the user.
Soon-Jong Hahn et al. (US 7,734,501 B2) recites a method of selling commodities and sharing sales profits using the Internet and, more particularly, to a method of selling commodities and sharing sales profits using the Internet, which not only allows a commodity purchaser to give a predetermined deposit to a commodity seller, to purchase commodities at low prices, and to be issued both a dividend and an award for contribution previously stipulated by the commodity seller, depending on the contribution level of the amount spent purchasing commodities and the deposit after a predetermined period has elapsed, but also allows the commodity seller to finance a business using funds obtained on the basis of the credit thereof, thus maintaining continuous business relations between the commodity purchaser and the commodity seller.  
However, in the instant application, none of the prior arts of record either individually or in combination explicitly teach or suggest:
receiving, by a computer device of a service platform,  a request from a user terminal of a first user, the request comprising a commitment that the first user sends will send no less than a predetermined amount of first network data to a second user within a predetermined period of time to obtain second network data from the second user a ratio of an amount of the first network data sent by the first user to a standard amount of the first network data corresponding to the second network data is a first ratio a, and 0 < a < 1; 
verifying, by the computer device of the service platform, a credit value of the first user; 
in response to the credit value reaching a predetermined credit value, accepting, by the computer device of the service platform, the request of the first user and allocating bandwidths for the first user to downlink network data transfer with a higher priority than uplink network data transfer; 
receiving, by the computer device of the service platform, an authentication request comprising a first identifier of the first user from the second user; 
automatically calculating, by the computer device of the service platform, according to the first identifier, an actual amount of resources the first network data required for the first user to obtain the second network data at the first ratio a; 
in response to the first user sending the actual amount of the first network data to the second user for obtaining the second network data, verifying, by the computer device of the service platform, whether the first user fulfills the commitment; and 
in response to the first user failing to fulfill the commitment, triggering, by the computer device of the service platform, a balance compensation process to cause the first user to send a   balance network data to the second user at a second ratio b by a deadline, wherein the second ratio b is a ratio of an amount of the balance resources network data to the standard amount of resources the first network data is a second ratio b, and 0 < b < 1 - a. 
For this reason, independent claims 1, 8 & 15 are deemed allowable over the prior art of record, and
claims 2-6, 9-14, and 16-20 are allowed by dependency of the allowed independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record teach asset transfer, however, do not explicitly teach all the claimed features of independent claims 1, 8 & 15. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/30/2021